NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JOSE SANTOS REYNOSO, Appellant.

                             No. 1 CA-CR 20-0431
                               FILED 9-21-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-102424-001
                  The Honorable Justin Beresky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                            STATE v. REYNOSO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Brian Y. Furuya and Judge Michael J. Brown joined.


H O W E , Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for Jose
Santos Reynoso has advised this Court that he has found no arguable
questions of law and asks us to search the record for fundamental error.
Reynoso was convicted of possession of marijuana, a class 6 felony, and
resisting arrest, a class 1 misdemeanor. He was given an opportunity to file
a supplemental brief in propria persona; he has not done so. After
reviewing the record, we affirm Reynoso’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY
¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Reynoso. See State v.
Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). In January 2018, a DPS officer
stopped a grey Ford Taurus for a traffic violation. The officer was in full
uniform and drove a fully marked vehicle with lights and an emergency
siren. When the officer approached the vehicle, the driver rolled down his
window about two inches. He claimed to have no identification but
identified himself as Jose Reynoso to the officer.

¶3             The officer smelled fresh marijuana coming from the vehicle
and saw a pocketknife in Reynoso’s breast pocket. When he asked Reynoso
to fully roll down his window, Reynoso refused. Reynoso also refused to
exit the vehicle when ordered. The officer asked Reynoso to exit the vehicle
a second time, but Reynoso again refused and began to make a phone call
with one hand and reach down inside the driver’s side door with the other.

¶4            Because the officer could not see where Reynoso reached, the
officer attempted to reach his hand through the window and open the door.
Reynoso screamed and grabbed the officer’s arm. The officer pushed
Reynoso off him, ripped open the window, unlocked the door, and
attempted to remove Reynoso. Reynoso leaned towards the passenger seat
and refused to exit the vehicle. Once he got Reynoso out of the vehicle, the
officer placed Reynoso under arrest. Reynoso continued to move his hands


                                       2
                            STATE v. REYNOSO
                            Decision of the Court

away from the officer while the officer attempted to handcuff him.
Eventually, the officer handcuffed Reynoso and removed him from the
road.

¶5           Other officers arrived on scene and searched the Taurus,
finding marijuana in a pouch in the center console. A Maricopa County
Grand Jury subsequently indicted Reynoso with one count of possession or
use of marijuana, a class 6 felony, and one count of resisting arrest, a class
1 misdemeanor.

¶6             Reynoso repeatedly missed court hearings. He was
subsequently tried in absentia in October 2019 after having been informed
that his failure to appear for trial could result in the trial proceeding without
him. The arresting officer identified Reynoso through a photo and testified
that Reynoso was the sole occupant in the Taurus and that he had resisted
arrest. A forensic scientist testified that a microscopic test of the substance
found in the pouch of Reynoso’s console was marijuana. The jury found
Reynoso guilty on both counts.

¶7            Reynoso did not show up for sentencing until August 2020,
despite being in custody since December 2019, having at least once refused.
He was sentenced to six months of jail time, time served, and two years’
probation. Although Reynoso absconded and delayed sentencing for more
than 90 days after the jury’s conviction, see A.R.S. § 13–4033(C), he was not
informed that such delay would waive his right to appeal, and we therefore
consider his appeal. See State v. Bolding, 227 Ariz. 82, 88 ¶ 20 (App. 2011).

                                DISCUSSION
¶8            We review Reynoso’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
Counsel for Reynoso has advised this Court that after a diligent search of
the entire record, he has found no arguable question of law.

¶9            We have read and considered counsel’s brief and fully
reviewed the record for reversible error, see Leon, 104 Ariz. at 300, and find
none. All the proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and the Rules of Evidence for Courts in the
State of Arizona. While Reynoso absconded from his trial, he had been
informed that trial would be held without him present, to which he
understood and agreed. Reynoso was represented by counsel through trial
and sentencing. The sentence imposed was within the statutory guidelines.
We decline to order further briefing and affirm Reynoso’s conviction and
sentence.


                                       3
                            STATE v. REYNOSO
                            Decision of the Court

¶10           Upon the filing of this decision, defense counsel shall inform
Reynoso of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Reynoso shall have
30 days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶11           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4